           Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 DANIEL GRAHAM,                             §
                                            §
          Plaintiff,                        §
                                            §
 v.                                         §              1:21-cv-773
                                                 Case No. _____________
                                            §
 UNITED HEALTHCARE SERVICES,                §
 INC.,                                      §
          Defendant.                        §

                       INDEX OF STATE COURT DOCUMENTS

         Defendant, United Healthcare Services, Inc., files its Index of State Court

Documents, and states:

                Exhibit                                                     Date

      1. Docket Sheet as of 08/26/2021

      2. Petition: Small Claims Case                                      08/02/2021

      3. Justice Court Citation                                           08/02/2021

      4. Service of Process Transmittal Received by Defendant             08/06/2021

      5. Return of Service                                                08/11/2021

      6. Defendant’s Original Answer                                      08/17/2021




                                                          EXHIBIT A




Index of State Court Documents                                                  Page 1
         Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 2 of 14




 Dated: September 1, 2021               Respectfully submitted,


                                        By: /s/ Kristina A. Pierre-Louis
                                             Andrew G. Jubinsky
                                             Texas Bar No. 11043000
                                             andy.jubinsky@figdav.com
                                             Lead Counsel

                                        Of Counsel:
                                        Kristina A. Pierre-Louis
                                        Texas Bar No. 24092973
                                        kristina.pierre-louis@figdav.com

                                        FIGARI + DAVENPORT, L.L.P.
                                        901 Main Street, Suite 3400
                                        Dallas, Texas 75202
                                        Telephone: (214) 939-2000
                                        Facsimile: (214) 939-2090

                                        ATTORNEYS FOR DEFENDANT


                             CERTIFICATE OF SERVICE

   This is to certify that a true and correct copy of the foregoing document has been served
on the parties listed below on September 1, 2021.

 Via CMRRR:
 Daniel Graham
 5812 Mossbrook Trail
 Plano, Texas 75252


                                          /s/ Kristina A. Pierre-Louis
                                          Kristina A. Pierre-Louis




Index of State Court Documents                                                       Page 2
               Case 1:21-cv-00773-LY Document
                                        PRECINCT1-1
                                                 TWO Filed 09/01/21 Page 3 of 14
                                                  CASE SUMMARY
                                                CASE NO. J2-CV-21-002458
 Daniel Graham vs. UNITED HEALTHCARE                            §                        Location: Precinct Two
 SERVICES, INC                                                  §                 Judicial Officer: Slagle, Randall
                                                                §                        Filed on: 08/02/2021
                                                                §

                                                      CASE INFORMATION

                                                                                      Case Type: Small Claims


     DATE                                              CASE ASSIGNMENT

                Current Case Assignment
                Case Number                       J2-CV-21-002458
                Court                             Precinct Two
                Date Assigned                     08/02/2021
                Judicial Officer                  Slagle, Randall



                                                      PARTY INFORMATION
                                                                                                           Lead Attorneys
Plaintiff          Graham, Daniel
Defendant          UNITED HEALTHCARE SERVICES, INC                                                     Jubinsky, Andrew George
                                                                                                                       Retained
                                                                                                                 2149392000(W)

     DATE                                       EVENTS & ORDERS OF THE COURT                                          INDEX

  08/02/2021        Citation Issued
                   emailed to pct 2 const. kd

  08/02/2021    Citation
                UNITED HEALTHCARE SERVICES, INC
                Served: 08/11/2021
                Actual Server: Constable
                Return Date/Time: 08/11/2021
                Serving Method: Certified Mail

  08/02/2021    Original Petition (OCA)

  08/02/2021        Petition/Application via E-File
                   Guide and File - Petition

  08/11/2021        Return of Service Filed

  08/17/2021        Answer
                   Defendant United Healthcare Services, Inc.'s Original Answer
     DATE                                                FINANCIAL INFORMATION

                Plaintiff Graham, Daniel
                Total Charges                                                                                               131.00
                Total Payments and Credits                                                                                  131.00
                Balance Due as of 08/26/2021                                                                                  0.00



                                                                                                   EXHIBIT A-1


                                                          PAGE 1 OF 1                                           Printed on 08/26/2021 at 8:33 AM
                                     Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 4 of 14
                                                                                                                                                   FILED: 8/2/2021 4:01 PM
                                                                   PETITION:(SMALL(CLAIMS(CASE(                                                       JUDGE RANDALL SLAGLE
                                                                                                                                                 JUSTICE OF THE PEACE, PCT. 2
               (                                                                                                                                       TRAVIS COUNTY, TEXAS
               CASE(NO.((court(use(only)(_____________________((                                  (((((((((((((((((

               ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((In(the(Justice(Court,(Precinct(_______,(___________(County,(Texas(
                                                                                                                                                                 2        Travis
               (
               (
               (
               (Daniel Graham
               PLAINTIFF(
               (               (               (
               (VS.(((((((((
               (
               (
               (
               (UNITED HEALTHCARE SERVICES, INC 9900 BREN RD EAST MN008-T390 MINNETONKA, MN 55343
               DEFENDANT(S)( (((((
(((((((((((    (
               COMPLAINT:((The$basis$for$the$claim$which$entitles$the$plaintiff$to$seek$relief$against$the$defendant$is:$
               ___________________________________________________________________________________________________________
                I have received three calls (6/23 @12:20PM, 6/23 @ 12:28PM, & 6/24 @ 4:26PM) from United Healthcare agents
               ___________________________________________________________________________________________________________
                on my number (214-236-7996) which is registered on the National Do Not Call list. Each call spoofed caller ID
               ___________________________________________________________________________________________________________
                information & used a fictitious company name, in addition to calling a number registered on the national do not
               ___________________________________________________________________________________________________________
                call list. United Healthcare either knew or should have known these TCPA violations were happening, yet still
               ___________________________________________________________________________________________________________
                authorized these agents to sell their product.
               ___________________________________________________________________________________________________________$
               $
               RELIEF:((Plaintiff$seeks$damages$in$the$amount$of$$____________,$and/or$return$of$personal$property$as$described$as$follows$(be$
                                                                                                               $4,630.00
               specific):$____________________________________________,$which$has$a$value$of$$________.$$$
               Additionally,$plaintiff$seeks$the$following:$$



                                                                                                                                                                                          ,
                plus all costs of court as allowed by law.
                SERVICE(OF(CITATION:((Service$is$requested$on$defendants$by$personal$service$at$home$or$work$or$by$alternative$service$as$allowed$
                (
                by$the$Texas$Justice$Court$Rules$of$Court.$$Other$addresses$where$the$defendant(s)$may$be$served$are:((
              $ (C T CORPORATION SYSTEM
              $$$$$$$$$$$$$$$$$$$
                 1999 BRYAN ST., STE. 900 DALLAS, TX 75201
                 (Please serve by certified mail)
                $$$$$$$If(you(wish(to(give(your(consent(for(the(answer(and(any(other(motions(or(pleadings(to(be(sent(to(your(email(address,(please(
                check(this(box,(and(provide(your(valid(email(address:((_________________________________________________________.
                                                                          danielgrahamcpa@gmail.com                                           $$$$$$$
        $
        $      I declare under penalty of perjury, pursuant to the law of the State of Texas, that all information provided is true and correct.
        $$$$$_____________________________________________$
              Daniel Graham                                                    _____________________________________________$
                                                                                /s/ Daniel Graham
        $$$$$Petitioner's$Printed$Name$ $           $        $        $        Signature$of$Plaintiff$or$Attorney$ $$$$$       $          $
        $      $        $        $        $         $        $
        $      $         $       $        $         $        $        $        ____________________________________________________$
                                                                                5812 Mossbrook Trail
        ((((DEFENDANT(S)(INFORMATION((if$known):( (                   (        Address$of$Plaintiff’s$Attorney,$if$any,$or$Plaintiff$if$none$
        $$$$DATE$OF$BIRTH:______________________________$ $                    $         $        $          $       $         $          $
$              $         $       $        $$$$      $        $        $        ____________________________________________________$
                                                                                 Dallas, TX 75252
        $$$$*LAST$3$NUMBERS$OF$DRIVER$LICENSE:______________$                  City$     $        $          State$ $          $          Zip$
        $$$$*LAST$3$NUMBERS$OF$SOCIAL$SECURITY:_____________$                  $         $
                                                                               ____________________________________________________$$$$$$$$$$$$$$$$$$$$$$$$
                                                                               Ph.    214-236-7996                  Fax.
$$$$$$$$$$$$DEFENDANT’S$PHONE$NUMBER:____________________$                     Phone$&$Fax$No.$of$Plaintiff’s$Attorney,$if$any,$or$Plaintiff$if$none$
$                                                                                danielgrahamcpa@gmail.com
$
$              Small$Claim$Petition.$7/2013$        $        $        $        $         $        $          $
       $

                                                                                                                                  EXHIBIT A-2
              Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 5 of 14

                               JUSTICE COURT CITATION

                               Docket Number:       J2-CV-21-002458


Plaintiff:                                                  Defendant:
Daniel Graham                                         vs.   UNITED HEALTHCARE SERVICES, INC
5812 MOSSBROOK TRAIL                                        9900 BREN RD EAST MN008-T390
DALLAS TX 75252                                             MINNETONKA MN 55343

Represented by:                                             By Serving:
                                                            CT CORPORATION SYSTEM
                                                            1999 BRYAN ST. STE 900
                                                            DALLAS, TX 75201




THE STATE OF TEXAS to: UNITED HEALTHCARE SERVICES, INC, Defendant(s):

   You have been sued. You may employ an attorney to help you in defending against this
 lawsuit. But you are not required to employ an attorney. You or your attorney must file an
 answer with the court. Your answer is due by the end of the 14th day after the day you were
served with these papers. If the 14th day is a Saturday, Sunday, or legal holiday, your answer
  is due by the end of the first day following the 14th day that is not a Saturday, Sunday, or
   legal holiday. Do not ignore these papers. If you do not file an answer by the due date, a
 default judgment may be taken against you. For further information, consult Part V of the
 Texas Rules of Civil Procedure, which is available online and also at the court listed on this
                                             citation.


Filed on the 2nd day of August, 2021. Issued and given under my hand on the 2nd day of August, 2021.




                            ______________________________
                               JUDGE RANDALL SLAGLE
                          JUSTICE OF THE PEACE, PRECINCT 2
                            10409 BURNET ROAD, SUITE 180
                                 AUSTIN, TEXAS 78758
                                 JP2@traviscountytx.gov




                                                                          EXHIBIT A-3
              Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 6 of 14

                                 JUSTICE COURT CITATION

                                          Judge Randall Slagle
                               Travis County Justice of the Peace, Precinct 2
                                       Cause No. J2-CV-21-002458
                      Daniel Graham vs. UNITED HEALTHCARE SERVICES, INC

                                          OFFICER’S RETURN



Came to hand on the ______ day of _______________________, 20____ at ________ o’clock ___M.
Executed at _______ o’clock ___M on the ______ of __________________, 20____, by delivering a true
copy of this citation together with the accompanying copy of the petition after endorsing the date of
delivery on the citation, to the Defendant: ___________________________________________________
                                       (Check manner of service below)
__ In person at 9900 Bren Rd East Mn008-t390 Minnetonka Mn 55343


__ By Rule 501.2(e); by attaching to the front door at 9900 Bren Rd East Mn008-t390 Minnetonka Mn
55343 and mailing a copy by first class mail on _________20____.


__ By Rule 501.2(e); by delivering to ______________________________________________, who is
at least 16 years of age at 9900 Bren Rd East Mn008-t390 Minnetonka Mn 55343 and mailing a copy by
first class mail on __________20 ____.


__ Other; ____________________________________________________________________________


__ Not Executed; ____________________________________________________________________


                                                                To certify which witness my hand officially,

                                                                                Adan Ballesteros, Constable
                                                                             Travis County Constable Pct. 2

Service Fee: ______
                                                              By Deputy____________________________

                                                              Print Name ___________________________
           Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 7 of 14

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    08/06/2021
                                                                                                    CT Log Number 540033440
TO:         Rebecca Thompson
            UnitedHealth Group Incorporated (111504190770700600)
            9900 Bren Rd E Ste 300W, MN008-T502
            Minnetonka, MN 55343-9693

RE:         Process Served in Texas

FOR:        United HealthCare Services, Inc. (200204190770700600) (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Daniel Graham, Pltf. vs. UNITED HEALTHCARE SERVICES, INC, Dft.
                                                  Name discrepancy noted.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # 32CV21002458
NATURE OF ACTION:                                 Insurance Litigation
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Certified Mail on 08/06/2021 postmarked on 08/04/2021
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/06/2021, Expected Purge Date:
                                                  09/05/2021

                                                  Image SOP

                                                  Email Notification, Administrative Assistant legalmail@uhg.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SD




                                                                                                                            EXHIBIT A-4
                   Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 8 of 14
CM                                                                                                 RECEIVED
                                                                                                     20023624
                                                                                                    By AbegglC at 3:17 pm, 8/11/21

                                      JUSTICE COURT CITATION
                                      Docket Number: J2-CV-21-OO2458


      Plaintiff:                                                          Defendant:
      Daniel Graham                                                 IS.   UNITED HEAL'THCARE SERVICES, INC
      58I2 MOSSBROOK TRAIL                                                9900 BREN RD trAST MN00lt-T390
      DALLAS TX 75252                                                     MINNETONKA MN 55]4]

      Reprcscnted by                                                      By Scrving:
                                                                          CT CORPORATION SYSTEM
                                                                          I999 BRYAN ST. STE 9OO
                                                                          DALLAS. TX 7520I




      THE STATE OF TEXAS to: UNITED HEALTHCARE SERVICES. INC. Defendant(s)

          You have been sued. You may employ an attorney to help you in defending against this
       lawsuit. But you are not required to employ an attorney. You or your attornev must file an
       answer with the court. Your answer is due by the end ofthe l4th day after the day you were
      served with these papers. If the l4th day is a Saturday, Sunday, or legal holiday, your answer
        is due by the end of the first day following the l4'h day that is not a Saturday, Sunday, or
         legal holiday. Do not ignore these papers. Ifyou do not file an answer by the due dat€, a
       default judgment may be taken against you. For further information, consult Part V of the
       Texas Rules of Civil Procedure. which is available online and also at the court listed on this
                                                   citation.


      Filed on the 2nd day of August, 202   I   .   Issued and given under my hand on the 2nd day of August. 202       I




                                            Z-zzzZrt
                                      JUDGE RANDALL SLAGLE
                                 JUSTICE OF THE PEACE, PRECINCT 2
                                   IO4O9 BURNET ROAD. SUITE ItIO
                                        AUSTIN. TEXAS 78758
                                        J P2(r!traviscountytx. gov




                                                                                       EXHIBIT A-5

CN2 Received 16.51 08-02-2021
                     Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 9 of 14


                                           JUSTICE COURT CITATION
                                                  Judge Randall Slagle
                                       Travis County Justice of the Peace. Precinct 2
                                               Cause No. JZ-CV-2l -002458
                              Daniel Graham vs. UNITED HEALTHCARE SERVICES. INC

                                                   OFI'lC11R'S RETURN



      Came to hand on     the -19
                              D      day   of                         ,2oZ\ at Ll:S I o'clock P M.
      executea at    \Z-L\(o'clock P       M on the          of ffgt115\
                                                                 ,J-         .204. by delivering a true
      copy of this citation together with the accompanying copy ofthe petition after endorsing the date       of
      delivery on the citation, to the Defendant      C{     ONrnrra,ua,r )"r:{ara
                                                                                          t)
                                                (Check manncr ofservicc below)

      _    In person at 9900 Bren Rd East Mn008-t390 Minnetonka Mn 55343


      _    By Rule 501 .2(e); by attaching to the front door at 9900 Bren Rd East Mn008-t390 Minnetonka Mn
      55343 and mailing a copy by first class rnail on   _20

      _    By Rule 501.2(e); by delivering to                                                                , who is

      at least l6 years ofage at 9900 Bren Rd East Mn008-t390 Minnetonka             Mn   55343 and rnailing a copy by

      first class mail   on           20



      y(   ot},"r;             {41-L                                                           ,(V                 ir'lS

           Not Executedi


                                                                        To cerrify which witness rny hand officially,

                                                                                         Adan Ballesteros, Constable
                                                                                      Travis County Conslable Pct. 2

      Service   Fee:5(
                                                                      B1, I)cput1-
                                                                                                     2o{
                                                                      Print Natne     d,u*./r

CN2 Received 16:51 08-02-2021
 Case 1:21-cv-00773-LY Document
 SENDER: COMPLETE THtS SECTTON
                                                             1-1  FiledTHI.,
                                                              COMPLETE   09/01/21         Page 10 of 14
                                                                             SEr TION C)N DELTEBY

 !     Completoltems 1,2, and 3.
 t Pdnt your name and address on tho r€verso                      x                                                           EI Ag€nt
                                                                                                                              E   AddBs€€
   so that we can retum the card to You,
 r Attach this card to the back ot ths mailpiece,
                                                                  B.                          Namo)
                                                                                                                   "At$"0'6"iffi
   or on the front if space permits.                                                      Aiiqlna
 I Arti.la AA.l6aaa.i t^                                          D. b ddiv€ry addEss diffqent frcm ltern            'l   ?       Yes
                                                                       lf YES, ent6r delv€ry addEss b€low:                    Pti
     CT CORPORATION SYSTEMS
      1999 BRYAN ST. SUITE 9OO
             DALLAS TX 75201
                                                             3. S€rvioo Type                                tr   P.ionty Mall Er(Dls$@
                                                             D Adult Slgnatt/B                              D R€glddbd M8IE
        ililll] ill ffi ilt il]ilfl1ilil   ilt ilflil   ]t   D Adun
                                                                           Mall@
                                                                                                            tr   BogElered Mall R6sulct€cl
                                                                                                                 tl€llvay
          9590 9402 5218 9122 1847 11                             certili6d MaI a6t'bi6d D€lM.y             tr   B€Urn Baoalpt      flt
                                                             tr   Coll6ct on Oelivgry B€oticied D€1tu6ry    tr   Slgnatuls Conlimation
 2. Articlo Number ffiarsfer frcm sevice labol               tr   lnsumd Msll                               tr   SignatuB Cionfl ft nalion

 ?01,1 l,l,a0 00n0                 ltea         88h0                                     06liv€ry                R€sMctscl D6liv6ry



I ps   Form 381   1,   July 2015 psN 7530-02-ooo-9osa                                                      Domestic R€tuh Rocelpt
                                                                                                                                             /
           USPS IRACKING #
Case 1:21-cv-00773-LY    Document 1-1 Filed 09/01/21 Page 11 of 14
                                                                                     First-Class Mail
                                                                                     Postage & Fees Paid
                                                               1ilil                 USPS
                                                                                     Permit No. c-10
     llIlllllr llr ililfl iililililttll ilt llflil ilt
    9510 9'{0a 5e1,8 9l,ae IAqT 1,1
  United States               .   Sender: Please print your name, address, and Zlp+4o in this box.
  Postal Service
                                          CONSTABLE ADAN BALLESTEROS
                                             TRAVIS COUNTY PCT. 2
                                             1AO9 BURNET RD. SUITE 150
                                                 AUSTIN TX 78758




                         1,1i11,,;,1,111;,1,1ir1ll,iri,lffil111r11;fj   tlliliinttil,,
  C,,l   \
           Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 12 of 14
                                                                               FILED: 8/17/2021 2:10 PM
                                                                                   JUDGE RANDALL SLAGLE
                                                                             JUSTICE OF THE PEACE, PCT. 2
                                                                                    TRAVIS COUNTY, TEXAS
                                  CAUSE NO. J2-CV-21-2458

 DANIEL GRAHAM,                                 §    IN THE JUSTICE COURT
                                                §
           Plaintiff,                           §
                                                §
 v.                                             §    PRECINCT NO. 2
                                                §
 UNITED HEALTHCARE SERVICES,                    §
 INC.,                                          §
                                                §
           Defendant.                           §    TRAVIS COUNTY, TEXAS

               DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S
                            ORIGINAL ANSWER

          Defendant United HealthCare Services, Inc. (“United”) files its original answer and

states:

                                     GENERAL DENIAL

          1.     Subject to such admissions and stipulations as may be made at or before time

of trial, United denies generally and specifically the material allegations in Plaintiff’s Small

Claims Petition (“Petition”), pursuant to TEX. R. CIV. P. 502.5(b), and demands strict proof

thereof in accordance with the requirements of the laws of this State.

                                          DEFENSES

          2.     Plaintiff’s Petition fails to state a claim upon which relief may be granted.

          3.     United states that it has established and implemented with due care

reasonable practices and procedures to effectively prevent calls that may violate 47 U.S.C.

§ 227(c) and its implementing regulation.

          4.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

                                                                      EXHIBIT A-6

DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S ORIGINAL ANSWER                              Page 1
           Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 13 of 14
                                                                             FILED: 8/17/2021 2:10 PM
                                                                                 JUDGE RANDALL SLAGLE
                                                                           JUSTICE OF THE PEACE, PCT. 2
                                                                                  TRAVIS COUNTY, TEXAS
         5.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.

         6.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of in pari

delicto.

         7.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean

hands.

         8.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff has

incurred no actual damages as a result of any purported violations of the TCPA.

         9.    Plaintiff’s claims are barred, in whole or in part, as any violation of the

TCPA, 47 U.S.C. § 277 et seq. of the U.S. Code resulting from the actions complained of

in the Petition were not done willfully or knowingly.

         10.   Plaintiff’s claims are barred as Plaintiff’s own acts or omissions caused or

contributed to Plaintiff’s alleged injury.

         11.   Plaintiff’s claims for exemplary and/or punitive damages is barred as it

violates United’s right to procedural and substantive due process under the Fifth and

Fourteenth Amendments of the United States Constitution and the Texas Constitution.

Moreover, such damages are barred in whole or in part by Chapter 41 of the Texas Civil

Practice & Remedies Code and other applicable statutes, damage caps, and limitations.

         12.   United reserves the right to amend this Answer and assert additional

affirmative defenses as may be appropriate.

                                 REQUEST FOR RELIEF

         13.   United requests the following relief:

               a.     That Plaintiff take nothing by reason of his claims;


DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S ORIGINAL ANSWER                             Page 2
        Case 1:21-cv-00773-LY Document 1-1 Filed 09/01/21 Page 14 of 14
                                                                          FILED: 8/17/2021 2:10 PM
                                                                              JUDGE RANDALL SLAGLE
                                                                        JUSTICE OF THE PEACE, PCT. 2
                                                                               TRAVIS COUNTY, TEXAS
             b.     That Plaintiff’s claims against United be dismissed with
                    prejudice;

             b.     That United recover its costs and attorneys’ fees; and

             c.     That United have such other and further relief, both
                    general and special, at law and in equity, to which it may
                    show itself justly entitled.

 Dated: August 17, 2021               Respectfully submitted,

                                      By: /s/ Kristina A. Pierre-Louis
                                           Andrew G. Jubinsky
                                           Texas Bar No. 11043000
                                           andy.jubinsky@figdav.com
                                           Kristina A. Pierre-Louis
                                           Texas Bar No. 24092973
                                           kristina.pierre-louis@figdav.com

                                      FIGARI + DAVENPORT, LLP
                                      901 Main Street, Suite 3400
                                      Dallas, Texas 75202
                                      Telephone: (214) 939-2000
                                      Facsimile: (214) 939-2090

                                      ATTORNEYS FOR DEFENDANT

                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
served on the parties listed below on August 17, 2021.

 Via CMRRR:
 Daniel Graham
 5812 Mossbrook Trail
 Dallas, Texas 75252


                                         /s/ Kristina A. Pierre-Louis
                                         Kristina A. Pierre-Louis




DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S ORIGINAL ANSWER                        Page 3
